UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Christopher Reineck,                                                    11/26/2019

                               Plaintiff,
                                                          1:19-cv-05470 (VEC)
                   -against-
                                                          ORDER SCHEDULING
 Montefiore Medical Center, et al,                        SETTLEMENT CONFERENCE

                               Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

January 7, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:        New York, New York
              November 26, 2019

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
